Name: Commission Directive 85/405/EEC of 11 July 1985 adapting to technical progress Council Directive 79/113/EEC on the approximation of the laws of the Member States relating to the determination of the noise emission of construction plant and equipment
 Type: Directive
 Subject Matter: deterioration of the environment;  mechanical engineering;  European Union law;  building and public works;  environmental policy
 Date Published: 1985-08-30

 Avis juridique important|31985L0405Commission Directive 85/405/EEC of 11 July 1985 adapting to technical progress Council Directive 79/113/EEC on the approximation of the laws of the Member States relating to the determination of the noise emission of construction plant and equipment Official Journal L 233 , 30/08/1985 P. 0009 - 0010 Spanish special edition: Chapter 13 Volume 19 P. 0013 Portuguese special edition Chapter 13 Volume 19 P. 0013 Finnish special edition: Chapter 15 Volume 7 P. 0048 Swedish special edition: Chapter 15 Volume 7 P. 0048 COMMISSION DIRECTIVEof 11 July 1985adapting to technical progress Council Directive 79/113/EEC on the approximation of the laws of the Member States relating to the determination of the noise emission of construction plant and equipment(85/405/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 79/113/EEC of 19 December 1978 on the approximation of the laws of the Member States relating to the determination of the noise emission of construction plant and equipment (1), as last amended by Directive 81/1051/EEC (2), and in particular Articles 3, 4 and 5 thereof,Whereas, in view of experience gained and of the state of the art, it is now necessary to match the requirements of Annex I and Annex II of Directive 79/113/EEC to the actual test conditions;Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directive on the Determination of the Noise Emission of Construction Plant and Equipment, HAS ADOPTED THIS DIRECTIVE:Article 1Annex I and Annex II to Directive 79/113/EEC are hereby amended in accordance with the Annex to this Directive.Article 2The Member States shall, by 26 March 1986, adopt and publish the provisions required to comply with this Directive and shall forthwith inform the Commission thereof.Article 3This Directive is addressed to the Member States.Done at Brussels, 11 July 1985.For the CommissionStanley CLINTON DAVISMember of the Commission(1) OJ N ° L 33, 8. 2. 1979, p. 15. (2) OJ N ° L 376, 30. 12. 1981, p. 49. ANNEXAMENDMENTS TO ANNEX I TO DIRECTIVE 79/113/EEC5. MEASURING INSTRUMENTSPoint 5.2 shall be reworded as follows:5.2. Measuring instrumentsThe following instrument may be used to meet the preceding requirement:(aa sound level meter which at least meets the requirements of IEC Publication 651, first edition, 1979 for the type of meters in Class 1. The meter must be used in the S response mode.Subparagrraph (b) is not changed.In the comments under point 5.2 and under 5.3 and 5.4, the words 'IEC Publication 179, 1973 second edition' shall be replaced by 'IEC Publication 651, first edition, 1979'.7. MEASUREMENTS7.3.1. Detection of impulsive noiseThe phrase 'IEC Publication 179 A/1973', occuring between the second and third line shall be replaced by: 'IEC Publication 651, first edition, 1979'.AMENDMENT TO ANNEX II OF DIRECTIVE 79/113/EEC3. DEFINITIONS3.2Equivalent continuous sound pressure level LAeq(t1, t2)The words 'IEC Publication 179, 1973, second edition' in the second line shall be replaced by 'IEC Publication 651, first edition, 1979'.